NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STACY G. HALL,                                  No. 17-35954

                Plaintiff-Appellant,            D.C. No. 6:16-cv-00058-DLC

 v.
                                                MEMORANDUM*
BUDDY MYOTTE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Stacy G. Hall, a Montana state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We reverse and

remand.

      The district court dismissed Hall’s action for failure to state a claim.

However, liberally construed, Hall’s allegations “are sufficient to warrant ordering

[defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir.

2012).

      First, regarding his claim alleging a dangerous work environment, Hall

alleged that defendants denied him proper equipment to clean high surfaces and

instead instructed him to stand on furniture and fixtures in the cell, creating the

dangerous conditions that caused Hall’s slip and fall accident. Hall also alleged

that defendants denied him any protective gear to prevent exposure to fecal matter

while cleaning a cell as part of his work duty. These allegations are sufficient to

state a claim. See Farmer v. Brennan, 511 U.S. 825, 842 (1994) (knowledge of

substantial risk can be inferred from circumstantial evidence “and a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the

risk was obvious”); Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006)




                                           2                                     17-35954
(setting forth requirements for an Eighth Amendment claim in the prison work

context).

      Second, regarding his medical deliberate indifference claim, Hall alleged

that defendants delayed, denied, and interfered with prescribed physical therapy for

his shoulder injury, and that defendants interfered with the continuous

administration of his pain medication. These allegations are sufficient to state a

claim. See Toguchi v. Chung, 391 F.3d 1051, 1056-57 (9th Cir. 2004) (setting

forth elements of medical deliberate indifference claim).

      Finally, regarding his retaliation claim, Hall alleged that he received

inadequate medical care in retaliation for filing grievances and that defendant

Kohut told him that his medical care would improve if he stopped filing

grievances. These allegations are sufficient to state a claim. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a

retaliation claim in the prison context).

      We reverse the district court’s judgment and remand for further proceedings.

      We reject as unsupported by the record Hall’s contentions that the district

court failed to consider his supervisory liability and excessive force claims.

      REVERSED and REMANDED.

                                            3                                    17-35954